682 N.W.2d 142 (2004)
Tamera M. PETERSON, Respondent,
v.
CAMILIA ROSE CONVALESCENT CENTER, (n/k/a Willows Convalescent Center), and Lumbermen's Underwriting Alliance, Relators, and
Orthopedic Medicine & Surgery, Ltd., and Blue Cross and Blue Shield of Minnesota & Blue Plus, Intervenors.
No. A04-653.
Supreme Court of Minnesota.
June 29, 2004.
Timothy P. Jung, Cronan Pearson Quinlivan, P.A., Minneapolis, MN, for Employer and Insurer, Relators.
Howard S. Carp, Borkon, Ramstead, Mariani, Fishman & Carp, Ltd. Minneapolis, MN, for Employee, Respondent.
Tom Walsh, Blue Cross Blue Shield of MN, St. Paul, MN, Chris Madigan, Orthopedic Medicine and Surgery, Ltd., Edina, MN, for Intervenors.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed March 17, 2004, be, and the same is, affirmed without opinion. See Minn. R. Civ.App. P. 136.01.
Employee is awarded $1,200 in attorney fees.
BY THE COURT:
/s/Paul H. Anderson Associate Justice